UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September 30, 2015 []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 333-201273 Alpine Auto Brokers, Inc. (Exact name of registrant as specified in its charter) NEVADA38-3970138 (State or other jurisdiction of(I.R.S. Employer incorporation or organization)Identification No.) 749 South State Street Salt Lake City, UT84111 (Address of principal executive offices)(Zip Code) (801) 455-8488 (Registrant’s telephone number) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [ X ]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [ X]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer []Accelerated filer [] Non-accelerated filer[] (Do not check if a smaller reporting company)Smaller reporting company [ X ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [ X ] APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. ClassOutstanding as of November 13, 2015 Common Stock, $0.001 par value1,000,000 shares 1 TABLE OF CONTENTS HeadingPage PARTI – FINANCIAL INFORMATION Item 1.Financial Statements (unaudited)3 Consolidated Balance Sheets – September 30, 2015 and December 31, 20144 Consolidated Statements of Operations – three and nine months ended September 30, 2015 and 20145 Consolidated Statements of Cash Flows – nine months ended September 30, 2015 and 2014 6 Notes to Condensed Consolidated Financial Statements7 Item 2.Management's Discussion and Analysis of Financial Condition and9 Results of Operations Item 3.Quantitative and Qualitative Disclosures About Market Risk14 Item 4.Controls and Procedures14 PART II – OTHER INFORMATION Item 1.Legal Proceedings14 Item 1A.Risk Factors 14 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds14 Item 3.Defaults Upon Senior Securities15 Item 4.Mine Safety Disclosures 15 Item 5.Other Information15 Item 6.Exhibits15 Signatures16 2 PART I – FINANCIAL INFORMATION Item 1.Financial Statements The accompanying consolidated balance sheets of Alpine Auto Brokers, Inc. & Subsidiary at September 30, 2015 and December 31, 2014, and the related consolidated statements of operations for the three and nine month periods ended September 30, 2015 and 2014 and the related consolidated statements of cash flows for the nine month periods ended September 30, 2015 and 2014 have been prepared by management in conformity with United States generally accepted accounting principles.In the opinion of management, all adjustments considered necessary for a fair presentation of the results of operations and financial position have been included and all such adjustments are of a normal recurring nature.Operating results for the period ended September 30, 2015, are not necessarily indicative of the results that can be expected for the fiscal year ending December 31, 2015. 3 Alpine Auto Brokers, Inc. & Subsidiary Consolidated Balance Sheets (Unaudited) ASSETS September 30, December 31, CURRENT ASSETS Cash $ $ Inventory Total Current Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Related-party payable $ $ Sales tax payable Total Current Liabilities STOCKHOLDERS' EQUITY Preferred stock, $ .001 par value, 10,000,000 shares authorized, no shares issued or outstanding - - Common stock, $ .001 par value, 100,000,000 shares authorized, 1,000,000 shares issued and outstanding Additional paid-in capital Accumulated deficit ) ) Total Stockholders' Equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these unaudited financial statements. 4 Alpine Auto Brokers, Inc. & Subsidiary Consolidated Statements of Operations (unaudited) For the Three Months Ended For the Nine Months Ended September 30, September 30, REVENUES $ COST OF SALES GROSS PROFIT (LOSS) 70 ) ) ) OPERATING EXPENSES Compensation expense - - General and administrative Total Operating Expenses LOSS FROM OPERATIONS ) OTHER INCOME Interest income - 11 2 11 NET LOSS $ ) $ ) $ ) $ ) BASIC AND DILUTED LOSS PER COMMON SHARE $ ) $ ) $ ) $ ) WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING The accompanying notes are an integral part of these unaudited financial statements. 5 Alpine Auto Brokers, Inc. & Subsidiary Consolidated Statements of Cash Flows (unaudited) For the Nine Months Ended September 30, CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Common stock issued for services - - Impairment of intangible assets - - Changes in operating assets and liabilities: Inventory ) Sales tax payable Accounts payable - related parties Net Cash Provided by (Used in) Operating Activities ) CASH FLOWS FROM INVESTING ACTIVITIES - CASH FLOWS FROM FINANCING ACTIVITIES Related-party advances - - Preferred stock issued for assets - - Common stock issued for cash - - Additional paid-in capital - Net Cash Provided by Financing Activities - NET INCREASE IN CASH ) CASH AT BEGINNING OF PERIOD CASH AT END OF PERIOD $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION CASH PAID FOR: Interest $
